NOT DESIGNATED FOR PUBLICATION

                                               No. 124,177

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                     v.

                                        SALVADOR QUINONES,
                                             Appellant.

                                    MEMORANDUM OPINION

        Appeal from Ford District Court; LAURA H. LEWIS, judge. Opinion filed June 10, 2022. Sentence
vacated in part and case remanded with directions.


        Jacob Nowak, of Kansas Appellate Defender Office, for appellant.


        Jodi Litfin, assistant solicitor general, and Derek Schmidt, attorney general, for appellee.


Before ATCHESON, P.J., POWELL and WARNER, JJ.


        PER CURIAM: At his sentencing hearing, the district court ordered Salvador
Quinones to pay $350 in attorney fees to reimburse the Board of Indigents' Defense
Services (BIDS) for a portion of his appointed attorney's time. Quinones challenges that
order, arguing the district court could not evaluate his ability to pay these fees because it
failed to inquire adequately about his income. We agree with Quinones—though the
district court asked him several questions about his expenses, it did not seek sufficient
information about his income to inform its assessment of his finances. We therefore
vacate the imposed BIDS fees and remand for a new hearing consistent with this opinion.




                                                      1
       Quinones pleaded no contest to possession of methamphetamine and aggravated
endangerment of a child. In June 2021, the district court ordered him to serve 12 months'
probation with an underlying 17-month prison sentence. The court also ordered him to
pay court costs and various fees.


       After imposing this sentence, the district court engaged in a discussion with
Quinones about his financial circumstances to ascertain whether he could pay some
portion of the BIDS attorney fees incurred for his defense. During this discussion,
Quinones explained that he had been working full time at National Beef, a meatpacking
plant, for about a month before the hearing. Quinones did not inform the court—and the
judge did not ask—how much he earned in this position.


       Once the court learned that Quinones was employed, the judge asked Quinones
several questions about his expenses. Quinones explained that he had been unemployed
before starting his position at National Beef and had no savings. He informed the judge
that he currently paid $500 per month "to help around the house" while living with his
parents and sister. And he explained that he had a child; though he did not pay child
support, he provided for his child while the child was in his care.


       Following this discussion, the court ordered Quinones to pay $350 in BIDS
attorney fees. The court explained it was ordering Quinones to pay these fees because he
was "gainfully employed" and "hopefully [was] getting paid pretty good . . . at National
right now."


       On appeal, Quinones argues that the district court's inquiry into his ability to pay
the BIDS attorney fees was inadequate because the court did not sufficiently determine
his income—instead, it merely assumed his income was sufficient in light of his
employment. He also asserts that the court should have inquired more specifically about
his financial obligations, including any potential debt he may have incurred while he was


                                             2
unemployed. He argues that without this information, the court was unable to weigh his
financial resources against the burden of reimbursement. The State contends the court
could infer Quinones' financial resources because he worked full time and did not have
regular outstanding financial obligations; it further notes that the district court allowed
Quinones to enter into a payment plan to reimburse the BIDS fees, so he would not be
obliged to pay the entire $350 at once.


       If a defendant represented by court-appointed counsel is convicted, any costs
incurred by BIDS are assessed against that defendant. K.S.A. 22-4513(a). But a district
court may reduce or waive these costs if payment would impose a manifest hardship on
the defendant. K.S.A. 22-4513(b). To determine the appropriate amount, a court must
consider the defendant's financial resources and the burden payment would create. K.S.A.
22-4513(b). This assessment is mandatory, and courts must explicitly state on the record
how they weighed these factors when making the assessment, which permits meaningful
appellate review. State v. Robinson, 281 Kan. 538, 543, 546, 132 P.3d 934 (2006). A
court commits reversible error by not explicitly considering these factors. State v. Voyles,
284 Kan. 239, Syl. ¶ 8, 160 P.3d 794 (2007).


       A district court's compliance with K.S.A. 22-4513 raises a legal question reviewed
de novo. State v. Ayers, 309 Kan. 162, 163, 432 P.3d 663 (2019). And appellate courts
may review pure legal questions that are finally determinative for the first time on appeal.
See Robinson, 281 Kan. at 541; see also State v. Garcia-Garcia, 309 Kan. 801, 822, 441
P.3d 52 (2019) (noting review is appropriate to serve the ends of justice).


       After reviewing the transcript of the district court's discussion with Quinones, we
are persuaded by Quinones' argument regarding the sufficiency of the district court's
inquiry into his income. A court must consider the defendant's financial resources and the
burden a payment would create when determining whether to impose BIDS attorney fees.
Because both assets and debts—money earned or previously saved and money spent—


                                              3
form a person's financial resources, a court must consider a defendant's income before it
can assess his or her ability to pay BIDS fees.


       Here, the district court was aware that Quinones had no savings. Without inquiring
into Quinones' income, the court could only speculate—and did in fact speculate—about
the extent of his financial resources. Put another way, without ascertaining Quinones'
income as a starting point, the district court could not assess whether his income
exceeded his expenses or what burden payment of the $350 BIDS attorney fees would
create. See State v. Peters, No. 104,968, 2011 WL 4444484, at *1 (Kan. App. 2011)
(unpublished opinion) (suggesting failure to inquire about income and financial
obligations prevented court from determining burden imposing BIDS fees would create).


       Because the district court's inquiry into Quinones' income was deficient, we need
not consider his claim that the court should have asked additional questions about any
outstanding debts or other financial obligations. We note only that both sides of a
person's financial ledger—a person's income and a person's financial obligations—are
relevant to his or her ability to pay BIDS fees.


       K.S.A. 22-4513 requires the district court to adequately assess Quinones' financial
resources and the impact imposing BIDS attorney fees would create. This assessment
necessarily requires an inquiry into the extent of Quinones' income. The court erred by
assuming Quinones' income was sufficient to pay the BIDS fees.


       Sentence vacated in part and case remanded with directions.




                                              4